Citation Nr: 1528737	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the Veteran's child, E.E. is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.

2.  Whether the indebtedness of additional Department of Veterans Affairs nonservice-connected pension benefits for dependents in the amount of $367.87 was validly created.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active military service from March 1960 to November 1960 and from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minneapolis, and Milwaukee, Wisconsin, which, respectively, indicated that the Veteran owed a valid debt of $367.87 for additional benefits for dependents, and determined that the Veteran's son, E.E., was not recognized as a helpless child for VA benefits purposes.  Jurisdiction over this claim resides with the VARO in Chicago, Illinois who certified this case to the Board.  In June 2015, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether the debt of additional benefits for dependents in the amount of $367.87 was validly created is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Probative evidence establishes that the Veteran's son, E.E. became permanently incapable of self-support prior to attaining the age of 18, and has remained disabled.

CONCLUSION OF LAW

The Veteran's son, E.E. was permanently incapable of self-support prior to attaining the age of 18 years, and is recognized for VA benefits purposes as the helpless child of the Veteran.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Helpless Child

For helpless child status, it must be shown that the child of the Veteran became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through his or his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that she or she is not incapable of self-support.  Incapacity for self- support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that she or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases [it] should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

See 38 C.F.R. § 3.356.

The Veteran has asserted that his son, E.E., who was born in October 1988, has been disabled since he was a young toddler.  He indicated that E. has autism and cannot care for himself.  

Under the applicable criteria, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support through his own efforts by reason of physical or mental defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  Pertinent regulations state that the child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18.  Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of fact premised on competent evidence in the individual case.  38 C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990). 

In this case, E.E. is unmarried and before reaching the age of 18 years became permanently incapable of self-support through his own efforts by reason of mental defect.  The Veteran testified that his autism, attention deficit disorder, and seizure disorder resulted in his disabled state.  The Board finds the Veteran's testimony to be competent and credible evidence.  

In addition, there is competent and credible medical evidence.  A May 2008 psychological evaluation showed that E.E. performed cognitively at the low average range at about the 5th-6th grade level.  He exhibited emotional and behavioral deficits.  Statements have been received from Dr. C.L.S. that indicated that E.E. began having grand mal seizures at 18 months old.  Due to behavioral problems, he was placed in special education by the time he reached third grade.  He had problems interacting with both adults and children and displayed inappropriate behavior.  Dr. S. has been E.'s doctor since childhood.  He opined that E.E. was unable to work or care for himself.  In his other statement, Dr. S. noted that E.E. had autism and opined that E.E. needed supervised living conditions daily and required someone to coordinate his medical and mental health care.  

The lay and medical evidence is persuasive and probative.  Certainly, the current medical evidence also establishes that not only did E.E. become incapable of self-support prior to 18 years, this is also his continued disability level.  Accordingly, the Veteran's son, E.E.. is recognized as the helpless child of the Veteran.


ORDER

The Veteran's son, E.E. is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support for VA benefits purposes, and the appeal is granted.


REMAND

In August 1996, the Veteran applied for VA benefits.  In his application, the Veteran listed that he had four children, J.C., S.M., C.R., and A.C.  He indicated that they were in the custody of J.F.

In a January 1997 rating decision, the Veteran was granted entitlement to nonservice-connected pension benefits.  In February 1997, the Veteran was notified that he was being paid as a single veteran with no dependents.  

In November 1997 correspondence, the Veteran stated that he claimed his aforementioned children to be added to his award, except for A. because he did not know her whereabouts.  The Veteran then submitted information showing he had also adopted three other children, J.C., K.M, and K.L  In an October 1998 VA form 21-686c, the Veteran listed his dependents and provided information on all of them, including another dependent, S.R.  In September 2012, the Veteran submitted information regarding another child, E.E.

In February 2010, the Veteran was notified that an overpayment of $367.87 had been created that he owed to VA.  The Veteran disagreed with the creation of the overpayment, asserting that his benefits have been incorrectly paid for his dependents since 1996.  His account has been audited, but he asserts it did not cover the entire period for which benefits were due.  In addition, the findings of the RO are non-specific, basically just stating that the Veteran was paid correctly.

The Board finds that the AOJ should consider entitlement of the Veteran for the addition of each child individually to his VA award from 1996, particularly in light of the evidence cited above which dates back to 1996.  Then a paid and due audit should be performed from 1996 to the present time.  If an overpayment remains, the Veteran has also requested a waiver of that overpayment which should then be considered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Consider entitlement of the Veteran for the addition of each child individually to his VA award from 1996, particularly in light of the evidence which dates back to 1996 in which he reported his dependents.  

2.  Then, provide the Veteran with a paid and due audit dating from 1996 to the current time.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If an overpayment remains, the Veteran has also requested a waiver of that overpayment which should then be considered.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


